                                             Case 3:21-cv-01679-SI Document 4 Filed 04/07/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     REX M. LUTTON,                                       Case No. 21-cv-01679-SI
                                   8                     Petitioner,
                                                                                              ORDER TO SHOW CAUSE
                                   9               v.

                                  10     U.S. PAROLE COMMISSION,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Rex Lutton, a federal inmate currently housed at the Santa Rita Jail in Dublin, California,
                                  14   filed this pro se action for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Venue is proper
                                  15   in this district because he is confined in a county in this district. Id. at § 2241(d).
                                  16

                                  17                                              BACKGROUND
                                  18           Rex Lutton first was sentenced so long ago that he is subject to the federal parole system.
                                  19   He currently is in custody awaiting a parole rescission hearing. He alleges the following in his
                                  20   petition for writ of habeas corpus:
                                  21           Lutton received a 30-year sentence in 1984 in the Eastern District of California for bank
                                  22   robbery and escape. Following his original release on an unstated date, he suffered additional
                                  23   federal convictions, including a 2005 conviction in the Northern District of California for escape.
                                  24   See United States v. Lutton, N.D. Cal. Case No. 05-cr-394 SI. In or about 2009, Lutton was found
                                  25   by the United States Parole Commission (USPC) to have violated his federal parole on the 1984
                                  26   conviction and was ordered to serve time in federal prison, with an effective parole date of October
                                  27   11, 2011.
                                  28           Before he reached that parole date, he was released in or about August 2011 from a federal
                                             Case 3:21-cv-01679-SI Document 4 Filed 04/07/21 Page 2 of 4




                                   1   prison to finish serving his sentence in a community corrections facility.

                                   2           In August 2011, Lutton was charged in Los Angeles County Superior Court with three counts

                                   3   of robbery. He pled guilty to one count in December 2011 and apparently was sentenced to 15 years

                                   4   in state prison.

                                   5           While in state custody, in or around 2012, Lutton asked the USPC to act on a detainer the

                                   6   USPC had against him. The USPC declined to take action while Lutton was still in state custody.

                                   7           On or about November 19, 2020, Lutton was released from state custody and was promptly

                                   8   picked up by the U.S. Marshal based, apparently, on a warrant from the USPC.

                                   9           The USPC issued a “Notice of Action” on December 9, 2020. The Notice stated that Lutton

                                  10   had been on “[e]scape status for approximately nine years” before being “apprehended” by the

                                  11   Marshal on November 19, 2020. Docket No. 1-1 at 5. The Notice further stated that the USPC

                                  12   ordered: “Reopen and retard parole effective date of October 11, 2011 nunc pro tunc, and schedule
Northern District of California
 United States District Court




                                  13   for a Rescission hearing on the next available docket.” Id.

                                  14           Lutton has remained in custody in Santa Rita Jail since November 25, 2020, and has not yet

                                  15   had a rescission hearing or any indication when a hearing might be held.

                                  16

                                  17                                              DISCUSSION

                                  18           This Court may entertain a petition for writ of habeas corpus challenging the execution of a

                                  19   federal sentence on the ground that the sentence is being executed “in violation of the Constitution

                                  20   or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). A district court considering an

                                  21   application for writ of habeas corpus shall “award the writ or issue an order directing the respondent

                                  22   to show cause why the writ should not be granted, unless it appears from the application that the

                                  23   applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is

                                  24   appropriate only where the allegations in the petition are vague or conclusory, palpably incredible,

                                  25   or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).

                                  26           Parolees are constitutionally entitled to limited due process rights before their parole is

                                  27   revoked. See Morrissey v. Brewer, 408 U.S. 471 (1972). The Second Circuit has held that a subset

                                  28   of these rights also are required in federal parole rescission proceedings, including written notice of
                                                                                         2
                                             Case 3:21-cv-01679-SI Document 4 Filed 04/07/21 Page 3 of 4




                                   1   the hearing, charges, and procedural rights; disclosure of relevant documents; counsel; opportunity

                                   2   to be heard; ability to confront and cross-examine adverse witnesses; and a written decision. See

                                   3   Green v. McCall, 822 F.2d 284, 287 (2d Cir. 1987). The USPC’s rescission regulation also require

                                   4   procedural protections for the parolee. See id.; see also 28 C.F.R. §2.34(a).

                                   5           Lutton alleges that the USPC violated his right to due process and its own regulations by (a)

                                   6   not providing him with a prompt rescission hearing and (b) “reopen[ing] and retard[ing]” the

                                   7   October 11, 2011 parole date without providing any procedural protections for Lutton. He contends

                                   8   that, as a consequence, he is entitled to immediate release from custody. Docket No. 1 at 6, 8. (He

                                   9   does not seek a rescission hearing.) Liberally construed, the allegations of the petition state

                                  10   cognizable claims for violations of Lutton’s constitutional right to due process and his rights under

                                  11   the USPC’s regulations.

                                  12
Northern District of California
 United States District Court




                                  13                                               CONCLUSION

                                  14           For the foregoing reasons,

                                  15           1.        The petition states cognizable claims for habeas relief.

                                  16           2.        The clerk will serve a copy of this order, the petition and all attachments to the

                                  17   petition upon Respondent and Respondent’s attorney, the United States Attorney for the Northern

                                  18   District of California. The clerk also will send by mail a copy of the petition to the Attorney General

                                  19   of the United States in Washington, D.C. The clerk also will serve by mail a copy of this order to

                                  20   the petitioner.

                                  21           3.        Respondent must file and serve upon Petitioner, on or before May 14, 2021, an

                                  22   answer responding to the allegations of the petition and showing cause why a writ of habeas corpus

                                  23   should not be issued. Respondent must file with the answer a copy of all documents that are relevant

                                  24   to a determination of the issues presented by the petition.

                                  25           4.        If Petitioner wishes to respond to the answer, he must do so by filing a traverse and

                                  26   serving it on Respondent on or before June 11, 2021.

                                  27           5.        Petitioner is responsible for prosecuting this case. Petitioner must promptly keep the

                                  28   Court informed of any change of address and must comply with the Court's orders in a timely
                                                                                           3
                                            Case 3:21-cv-01679-SI Document 4 Filed 04/07/21 Page 4 of 4




                                   1   fashion. Petitioner is cautioned that he must include the case name and case number for this case

                                   2   on any document he files in this case.

                                   3          IT IS SO ORDERED.

                                   4   Dated: April 7, 2021

                                   5                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
